UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7279



DOUGLAS FAUCONIER,

                                              Plaintiff - Appellant,

          versus


E.   M.  SHRINER,   C.O.  II;   GROVES,  C.O.
Lieutenant; STOLMEYER, C.O. Captain; COULTER,
C.O. Lieutenant,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
05-149-RDB)


Submitted:   May 22, 2006                     Decided:   June 6, 2006


Before WILLIAMS, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas Fauconier, Appellant Pro Se. Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Douglas Fauconier appeals the district court’s order

granting summary judgment to Defendants and denying relief on his

42 U.S.C. § 1983 (2000) complaint.   We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court. See Fauconier v. Shriner, No. CA-05-

149-RDB (D. Md. filed Aug. 2, 2005; entered Aug. 3, 2005).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -